Citation Nr: 0600127	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-21 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a fracture of the left foot, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1983 to August 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of March 2004.  This matter was 
originally on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

In March 2004, the Board remanded the veteran's claim to the 
RO for purposes of affording the veteran a new VA 
examination.  On Remand, the AMC afforded the veteran a VA 
examination in May 2005.  A review of the report on the May 
2005 VA examination discloses that the VA examiner failed to 
state whether the veteran's service-connected left foot 
disability is best described as "moderate," "moderately 
severe," or "severe," as instructed in the Board's Remand.  
A Remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the Remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Where the Remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Id.  As such, the 
Board finds that this case is not ready for appellate review 
and must be remanded for compliance with the Remand 
instructions.  

Accordingly, this case is REMANDED for the following action:

1.  Please return the May 2005 VA 
examination report to Dr. J.L. for an 
opinion as to whether the veteran's left 
foot disability is best described as 
"moderate," "moderately severe," or 
"severe."

If Dr. J.L. is not available, then please 
provide the May 2005 VA examination 
report and claims file to an appropriate 
examiner for review and an opinion as to 
whether the veteran's left foot 
disability is best described as 
"moderate," "moderately severe," or 
"severe."

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


